Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 9, 2016

                                     No. 04-16-00460-CV

                                     Jason CAMPBELL,
                                   Appellant/Cross-Appellee

                                               v.

                                       Ben LUONG,
                                  Appellee/ Cross-Appellant

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-10868
                       Honorable Solomon Casseb, III, Judge Presiding


                                        ORDER
        In the underlying real estate lawsuit, the trial court’s Amended Order Granting Final
Judgment awarded damages to Ben Luong, who is the appellee and cross-appellant in this
appeal. Appellant’s brief has not been filed; it is due on January 6, 2017. On December 5, 2016,
Luong, who is representing himself, moved this court to allow him to supplement the record and
to extend the time to file his brief.
       As Luong’s motion indicates, “any party may by letter direct the trial court clerk to
prepare, certify, and file in the appellate court a supplement containing the omitted item.” See
TEX. R. APP. P. 34.5. Luong may supplement the appellate record in accordance with the Rules
without this court’s permission.
       Luong also states he has filed a claim for payment from the Real Estate Recovery Trust
Account, but the Texas Real Estate Commission indicated to him “it intends to re-litigate the
reasonableness of the attorney’s fees in a hearing to be setup in the trial court” because the
Commission was not a party to the underlying suit when the amended judgment was signed. See
TEX. OCC. CODE ANN. §§ 1101.601, .606 (West Supp. 2016); Tex. Real Estate Comm’n v. Nagle,
767 S.W.2d 691, 694–95 (Tex. 1989). Luong asserts the trial court will hear the same issues that
are central to this appeal, the proceedings have not yet taken place, and this court’s judicial
resources would be conserved by extending his brief’s due date until the trial court proceedings
have concluded and the appellate record has been supplemented.
        In the interest of conserving judicial resources and minimizing the parties’ expenses in
protecting their interests in this matter, and acting sua sponte, we ABATE this appeal pending
the resolution of Luong’s claim for payment from the Real Estate Recovery Trust Account in the
trial court. See TEX. OCC. CODE ANN. §§ 1101.606, .607; Nagle, 767 S.W.2d at 694–95.
       We ORDER Appellee/Cross-Appellant Ben Luong to file with this court within THIRTY
DAYS of the date of this order, and at least monthly thereafter, a written statement of the status
of the proceedings in the trial court on his claim for payment from the Real Estate Recovery
Trust Account. Each monthly report must include at a minimum the date and description of all
documents filed in the trial court, the trial court’s actions, if any, in response to those filings, and
any decisions reached by the trial court.
        If Appellee/Cross-Appellant fails to diligently pursue a decision in the matter of his claim
for payment from the trust account, or if other circumstances require, this court may reinstate this
appeal on this court’s docket. Assuming Appellee/Cross-Appellant diligently pursues a decision
from the trial court, after the trial court addresses the trust account payment claim, this court will
issue an appropriate order.
       If any party is opposed to this court abating this appeal as ordered, the party must file a
response in writing with this court within TEN DAYS of the date of this order.
       All other appellate deadlines are SUSPENDED pending further order of this court.




                                                        _________________________________
                                                        Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of December, 2016.



                                                        ___________________________________
                                                        Keith E. Hottle
                                                        Clerk of Court